Citation Nr: 1445450	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  02-12 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disorder, to include heart murmur.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from May 1968 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2000 and August 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

When this case was most recently before the Board in May 2013, it was remanded for further development.  

In January 2013, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for service connection for high blood pressure and a heart condition in July 1999.  Over the years, several treatment records and VA examination reports have been associated with the claims file.  There appears to be several diagnoses pertaining to his heart throughout the appeal period.  For instance a September 2004 VA examiner noted a diagnosis of a heart murmur.  A January 2009 VA examiner noted a diagnosis of systolic ejection murmur.  The April 2009 Echocardiogram shows dilated left atrium and impaired relaxation.  A June 2009 VA examination noted a diagnosis of systolic ejection murmur with evidence of left ventricular diastolic dysfunction.  The June 2009 examiner opined that impaired left ventricular diastolic relaxation and dilated left atrium are most likely structural manifestations his longstanding hypertension.  A May 2010 private treatment record noted tricuspid valve regurgitation, elevated right-sided pressure.  A December 2010 opinion noted a diagnosis of impaired relaxation (grade I diastolic dysfunction).  Despite several different possible diagnoses of the heart throughout the appeal period, the most recent November 2013 VA examiner found no current valvular abnormalities shown on the recent Echocardiogram.  In addition, the July 2014 VA physician explained that the Veteran had no history of myocardial infarction or heart intervention/surgery and that the Veteran's only current heart disorder is hypertension.  

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.) .  Although the Veteran may not have any current heart diagnosis, there are diagnoses pertaining to his heart during the appeal period.  For this reason, an additional opinion is needed to determine whether any of his heart disorders diagnosed during the appeal period are related to his military service.  

The February 2014 and July 2014 opinions failed to include whether there was a relationship between his current diagnosis of the heart and hypertension with herbicide exposure.  An additional opinion is needed to answer these questions.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all recent VA treatment records and associated them with the claims file since April 2012.
2.  After the above development has been completed, return the claims file to the provider who provided the July 2014 opinion, if available, for an addendum opinion.  The claims folder and a copy of this remand should be made available to the examiner for review.

The examiner should answer the following opinions using the wording provided:

a.  Is it at least as likely as not (50 percent or greater likelihood) that any of the diagnoses of the heart that were made from July 1999 to the present began in or are related to his military service, to include as a result of presumed herbicide exposure therein.  A complete rationale for the opinion must be provided.

The examiner's attention is directed to the following diagnoses:  the April 2009 Echocardiogram showing dilated left atrium and impaired relaxation; a December 2010 opinion noting a diagnosis of impaired relaxation (grade I diastolic dysfunction); an April 2009 echocardiogram noting impaired relaxation pattern of LV diastolic filling; a May 2010 private treatment record noting tricuspid valve regurgitation, elevated right-sided pressure; a June 2009 VA examination noting a diagnosis of systolic ejection murmur with evidence of left ventricular diastolic dysfunction; a June 2009 examiner's opinion that impaired left ventricular diastolic relaxation and dilated left atrium are most likely structural manifestations his longstanding hypertension; a January 2009 VA examiner noting a diagnosis of systolic ejection murmur; and a September 2004 VA examiner's opinion noting a diagnosis of a heart murmur. 

b.  Is it at least as likely as not (50 percent or greater likelihood) that a diagnosis of the heart is not a separate diagnosis of the heart but merely structural manifestations of his hypertension.  The examiner's attention is directed to the June 2009 examiner's opinion.

c.  Is it at least as likely as not (50 percent or greater likelihood) that a current heart disorder is due to or the result of hypertension, a closed fracture mid shaft of the right middle metacarpal, bilateral hearing loss or a laceration of the right hand.  A complete rationale for the opinion must be provided.

d.  Is it at least as likely as not (50 percent or greater likelihood) that a current heart disorder is aggravated (i.e., worsened) beyond the natural progress due to hypertension, a closed fracture mid shaft of the right middle metacarpal, bilateral hearing loss or a laceration of the right hand.  A complete rationale for the opinion must be provided.

e.  Is it at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension is a result of herbicide exposure or aggravated by presumed herbicide exposure during service.   

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

No examination should be given to the Veteran for his claimed disorder unless the examiner finds that a new examination is necessary.  If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Therefore, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the opinion report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


